Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146042-4 & (63)                                                                                     Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ANTHONY SPALLONE,                                                                                       Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 146042-4
                                                                   COA: 306739, 308376, 308388
                                                                   Ingham CC: 11-001041-CZ
  DEPARTMENT OF MILITARY AND
  VETERANS AFFAIRS and GRAND
  RAPIDS HOME FOR VETERANS
  ADMINISTRATOR,
           Defendants-Appellees.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2012                   _________________________________________
         t1218                                                                Clerk